                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

          Marcus A. Wilson,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )                 1:17-cv-00301
                                       )
                 vs.                   )
                                       )
         FNU Wilson, et al ,           )
                                       )
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 3, 2018 Order.

                                               October 3, 2018
